Exhibit 10.1

 



SUPPLY AND SERVICE AGREEMENT

 

THIS AGREEMENT (the "Agreement") dated this 24th December 2019, by and between

 

(1)Cosmos Group Holdings, Inc., a Nevada corporation (“COSG”, as the “Grantee”),

(2)Hong Kong Healthtech Limited, a limited liability company organized under the
laws of Hong Kong (“HKHL”),

(3)深圳傅正勤教育科技有限公司Shenzhen Fu Zheng Qin Education Technology Limited (formerly
known as Shenzhen Yongle Innovative Education Limited), a limited company
organized under the laws of the People’s Republic of China (“SZFZQ”) and

(4)the Affiliates (as defined under the Share Exchange Agreement) of HKHL and
SZFZQ (together with HKHL and SZFZQ, the “Grantor”).

 

WHEREAS, Grantor is the sole and exclusive owner of certain intellectual
properties including but not limited to patents, knowhow, trade secrets and
other confidential or proprietary information, registered designs, copyrights,
design rights, typography rights, trademarks, service marks, business names,
registrations of and applications to register any of the aforesaid items, rights
in the nature of any of the aforesaid items in any country, rights in the nature
of unfair competition rights and rights to sue for passing off in connection
with the items the particulars of which are set out in the Appendices I and II.

 

WHEREAS, COSG and HKHL, among others, signed a Share Exchange Agreement on July
19, 2019 (the “Share Exchange Agreement”).The Share Exchange Agreement should be
terminated by the parties thereto on 27th December 2019.

 

WHEREAS, COSG and HKHL, among others, signed Intellectual Property Ownership and
License Agreement on July 19, 2019 (the “IP License Agreement”), where COSG was
granted a worldwide, non-exclusive, perpetual, royalty-free and irrevocable
right and license to exercise and otherwise exploit the Licensed IP (as defined
therein), more particularly described as 1170 Education Apps, 144 Books, 6
Education software, 4961 publishable pages of Comic drawings, set out in the
Appendices I and II. (hereinafter the “IP”). The IP License Agreement has been
terminated by the parties thereto on 27th December 2019.

 

WHEREAS, the Grantor hereby agrees to offer to the Grantee overall operational
advisory service, and to offer technical support to the Grantee related to the
IP, and grant to the Grantee a worldwide, non-exclusive, perpetual irrevocable
right and license to use the IP stated in the fee schedule set out in the
Appendices herein and at a time to be decided by the Grantee with reasonable
advance notice to the Grantor.

 

NOW, THEREFORE, in consideration of the Service (as defined herein), the IP
License, the License Fee as defined herein, the Stock Issue (as defined herein),
the Stock Option and the mutual promises and undertakings herein contained, and
for other good and valuable consideration, the parties agree as follows:

 

1.Advisory Service by the Grantor

(i)The Grantor hereby agrees to provide overall operational advisory service in
relation to the Business (as defined in the Share Exchange Agreement) (the
“Service”),

(ii)In consideration of the terms and condition of this Agreement, faCompany
shall issue to the Grantor (or its designated entity) up to an aggregate of
44,000 shares of Company Common Stock (as defined in the Share Exchange
Agreement)(the “Stock Issue”).

 

2.Grant of licence by Grantor.

(i)Grantor hereby grants to Grantee (including its subsidiaries and Affiliates
as defined in the Share Exchange Agreement) a worldwide, non-exclusive,
perpetual irrevocable right and license to use, exercise and otherwise exploit
the IP as set out in the Appendix 1 (the “IP License”).

   

 

 



 1 

 

 

   

3.License Fee

(i)For each classroom operated by the Grantee

(a)The license fee for the items set out in Appendix 1 is the corresponding one
off fee as set out in Appendix 1 the Offered Price column, subject to further
negotiation by the parties within 30 days of the date of this Agreement. If
there is no revision after the aforementioned 30 days, the price in the Offered
Price column is deemed to be the final price under this Agreement.

(b)The license fee for the items set out in Appendix 2 is the 50% of the most
recently transacted price, subject to further negotiation by the parties within
30 days of the date of this Agreement. If there is no revision after the
aforementioned 30 days, the new license fee under this clause (Appendix 2 after
50% discount) is deemed to be the final offer by the Grantor.

(ii)For each student subscribing to the IP, or any platforms or offering
containing the IP, the parties shall negotiate in good faith a tiered annual fee
schedule. (the license fee set out in Clauses 3(i) and Clause 3(ii) above,
together the “License Fee”)

 



4.Payment of License Fee

(i)The payment of License Fee shall be made by the Grantee on a date mutually
agreed by the both parties (consent to which cannot be unreasonably withheld),
within the Term of this Agreement, with reasonable advance notice to the
Grantor.

 

5.Provision of service by Grantor.

(i)As covered by the License Fee, the Grantor shall provide technical support to
the Grantee or each end user, to the extent that is reasonable adequate for the
Grantee’s commercial purpose and the end users’ usage, for items in Appendix 1
during the relevant subscription.

 

6.Stock Option

(i)In consideration of the terms and condition of this Agreement, COSG shall
grant stock options (the “Stock Option”) to the Grantor (or its designated
entity) for newly issued shares of COSG in terms set out in Appendix 3 below.

 

7.Term. This Agreement shall commence on the date above written and continue
indefinitely (the "Term"), except that the period for the Service shall be
renewable every 10 years by mutual agreement of the Grantor and Grantee.

 

8.Termination. This Agreement may be terminated by mutual written consent of the
parties under this Agreement, except that this Agreement shall not be terminable
before 5 years.

 

9.Further Warranties of Grantor. Other than Clause 1 above, the Grantor hereby
further warrants that

(i)he and/or his team member(s) will provide the relevant assistance and
technology required for the purpose of the license under this Agreement;

(ii)the IP is solely owned by the Grantor and the Grantor is entitled to grant
the licenses under this Agreement;

(iii)the IP and its associated rights owned by the Grantor and licensed under
this Agreement are valid;

(iv)the Grantor has not granted and licensed (whether exclusive or not) to a
third party in the Territories;

(v)the IP is free and clear of any liens, charges and encumbrances;

(vi)there is no granted or pending judgment, injunction or administrative action
restricting the use of the IP;

(vii)the Grantor shall inform the Grantee forthwith in case of any changes
material to the IP; and

(viii)upon the request of the Grantee the Grantor warrants to follow the proper
procedures to complete the transfer the IP to the Grantee.

 

 

 



 2 

 

 

10.  Indemnity.The Grantor hereby covenant and undertake to indemnify and keep
indemnified the Grantee against any claim made against the Grantee against any
reasonable loss, damage, cost or expense (including all legal costs) or other
liability suffered or incurred by the Grantee arising from all reasonable loss,
damage, cost, expense and liability suffered by the Grantee in connection with
or arising out of any disputes concerning the IP and/or non-compliance of the
applicable law. The Grantor hereby further covenants and undertakes to indemnify
and keep indemnified the Grantee against any claim made against the Grantee for
any taxation in relation to the IP which was incurred by the Grantor either on
or before or in respect of any period within seven (7) years before the date
hereof or in respect of any event happened or transaction done on or within
seven (7) years before the date hereof whether alone or in conjunction with
other circumstances and whether or not such taxation is also or alternatively
chargeable against or attributable to any other person firm or company (and so
that this indemnity shall cover all reasonable costs and expenses payable by the
Grantor in connection with and for the purpose of contesting, negotiating,
resisting, quantifying or disputing any claim).

 

11.Waiver; Modification. No wavier or modification of any of the terms of this
Agreement shall be valid unless in writing. No waiver by either party of a
breach hereof or a default hereunder shall be deemed a waiver by such party of a
subsequent breach or default of like or similar nature.

 

12.Severability. If any provision in this Agreement contravenes or is otherwise
invalid under the law of any country or subdivision thereof, then such provision
insofar as such country or subdivision is concerned shall be deemed eliminated
from this Agreement and the Agreement shall, as so modified, remain valid and
binding on the parties hereto and in full force and effect.

 

13.Governmental Licenses, Permits and Approvals. Grantor, at its expense, shall
be responsible for obtaining and maintaining all licenses, permits, approvals,
authorizations, and clearances which are required by governmental authorities
with respect to this Agreement, and for compliance with any requirements of
governmental authorities for the registration or recordation of this Agreement
and for making any payments required in connection therewith. Grantor shall
furnish to Grantee, promptly upon Grantee's request, written evidence from such
governmental authorities of the due issuance and continuing validity of any such
licenses, permits, clearances, authorizations, approvals, registration or
recordation.

 

14.Governing Laws. This Agreement shall be construed in accordance with the laws
of Hong Kong. The parties hereby submit to the jurisdiction of the courts of
Hong Kong in respect to all disputes arising out of or in connection with this
Agreement.

 

15.Entire Agreement. This Agreement contains the entire understanding of the
parties. There are no representations, warranties, promises, covenants, or
undertakings other than those hereinabove contained.

 

 

 

 



 3 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused these presents to be signed
by their duly authorized officers and their respective corporate seals to be
hereunto affixed on the date set forth above.

 

 

COSMOS GROUP HOLDINGS, INC.,

a Nevada corporation

HONG KONG HEALTHTECH LIMITED,

a Hong Kong limited liability company

            By: /s/ Miky Wan                   By: /s/ SO Wing Lok
Jonathan                Miky Wan So Wing Lok Jonathan Chief Executive Officer
Director            


深圳傅正勤教育科技有限公司(formerly known as Shenzhen Yongle Innovative Education Limited) a
limited company organized under the laws of the People’s Republic of China

 

 

 

 

By: _________________________________

董丽丽

Legal Representative

 

 

 

 

 

 

 

 4 

 



  

 

Appendix 1

Product / Series Description Unit Offered Price (RMB)

Milpad Combo

Milpad套装

8-subject Science subjects and Digital Academy web platform 八大科目教案 数字学院Web平台
(details set out in Appendix 1.1a)

1

 

¥12,000

144 books (1 set) (details set out in Appendix 1.1b)

144本配套图书(一套)

1 AR Popular Science

AR popular science - 6 series (108 animals) education apps
(details set out in Appendix 1.2)

AR科普6个系列36款（108类生物）APP

1 ¥0

AR popular science 6 series (108 animals) AR cards
(details set out in Appendix 1.2)

AR科普6个系列（108类生物）AR卡片

1 Programmed (Coded) Robotic and courses

Bee Bolt

小蜜蜂Bee Bolt

6 ¥8,460.00

Bee Bolt teaching plan

小蜜蜂Bee Bolt教案

1

Bee Bolt map

小蜜蜂地图

6 Milpad Combo

Milpad +1200APP+HDMI

Milpad +1200APP+HDMI高清数据线

3 ¥24,000 AR Popular Science

AR HD camera

AR专用高清摄像头

1 ¥1,000 `

Train the trainer / related training

AI实验室教学培训（4天）

1 ¥18,000

 

 

 

 

 5 

 



 

Appendix 1.1a

 

 

Number

序號

Copyright Owner著作权人

Company Registered Location

公司地域所屬

Title Of Books作品名称

Registered Time

登记时间


Certificate Registration Number

證書登记号

Registration Status
1. Registered

2. In Progress

3. Intended to register
登記狀況

1.已登記

2.登記中

3.擬登記

1.1a 1 Shenzhen Yongle Innovative Education Limited. China Yongle International
Multimedia Innovative Course（Health） 150apps 2016年03月10日 軟著登字第1228009號
Registered 1.1a 2 Shenzhen Yongle Innovative Education Limited. China Yongle
International Multimedia Innovative Course（Chinese） 150apps 2016年03月15日
軟著登字第1231615號 Registered 1.1a 3 Shenzhen Yongle Innovative Education Limited.
China Yongle International Multimedia Innovative Course（English） 150apps
2016年03月15日 軟著登字第1231620號 Registered 1.1a 4 Shenzhen Yongle Innovative Education
Limited. China Yongle International Multimedia Innovative Course（Moral
Education） 150apps 2016年03月15日 軟著登字第1232744號 Registered 1.1a 5 Shenzhen Yongle
Innovative Education Limited. China Yongle International Multimedia Innovative
Course（Math） 150apps 2016年03月15日 軟著登字第1232794號 Registered 1.1a 6 Shenzhen Yongle
Innovative Education Limited. China Yongle International Multimedia Innovative
Course（Art） 150apps 2016年03月16日 軟著登字第1234094號 Registered 1.1a 7 Shenzhen Yongle
Innovative Education Limited. China Yongle International Multimedia Innovative
Course（Science） 150apps 2016年03月17日 軟著登字第1234367號 Registered 1.1a 8 Shenzhen
Yongle Innovative Education Limited. China Yongle International Multimedia
Innovative Course（Chinese Culture） 120apps 2016年03月18日 軟著登字第1236150號 Registered

 

 

 

 

 

 

 



 6 

 

 

 

Appendix 1.1b

 

 

Number

序號

Copyright Owner著作权人

Company Registered Location

公司地域所屬

Title Of Books作品名称

Registered Time

登记时间


Certificate Registration Number

證書登记号

Registration Status
1. Registered

2. In Progress

3. Intended to register
登記狀況

1.已登記

2.登記中

3.擬登記

1.1b 15 Shenzhen Yongle Innovative Education Limited. China Yongle Children's
Book (English) K1 2016年07月20日 国作登字-2016-L-00291027 Registered 1.1b 16 Shenzhen
Yongle Innovative Education Limited. China Yongle Children's Book (English) K2
2016年07月20日 国作登字-2016-L-00291028 Registered 1.1b 17 Shenzhen Yongle Innovative
Education Limited. China Yongle Children's Book (English) K3 2016年07月20日
国作登字-2016-L-00291029 Registered 1.1b 18 Shenzhen Yongle Innovative Education
Limited. China Yongle Children's Book (Chinese) K1 2017年06月13日
国作登字-2017-L-00471828 Registered 1.1b 19 Shenzhen Yongle Innovative Education
Limited. China Yongle Children's Book (Chinese) K2 2017年06月13日
国作登字-2017-L-00471827 Registered 1.1b 20 Shenzhen Yongle Innovative Education
Limited. China Yongle Children's Book (Chinese) K3 2017年06月13日
国作登字-2017-L-00471826 Registered 1.1b 21 Shenzhen Yongle Innovative Education
Limited. China Yongle Children's Book (Math) K1 2017年06月13日 国作登字-2017-L-00471831
Registered 1.1b 22 Shenzhen Yongle Innovative Education Limited. China Yongle
Children's Book (Math) K2 2017年06月12日 国作登字-2017-L-00471732 Registered 1.1b 23
Shenzhen Yongle Innovative Education Limited. China Yongle Children's Book
(Math) K3 2017年06月12日 国作登字-2017-L-00471731 Registered 1.1b 24 Shenzhen Yongle
Innovative Education Limited. China Yongle Children's Book (Logic) K1
2017年06月13日 国作登字-2017-L-00471830 Registered 1.1b 25 Shenzhen Yongle Innovative
Education Limited. China Yongle Children's Book (Logic) K2 2017年06月13日
国作登字-2017-L-00471829 Registered 1.1b 26 Shenzhen Yongle Innovative Education
Limited. China Yongle Children's Book (Logic) K3 2017年06月12日
国作登字-2017-L-00471819 Registered

 

 

 

 

 



 7 

 

 

Appendix 1.2

 

 

Number

序號

Copyright Owner著作权人

Company Registered Location

公司地域所屬

Title Of Books作品名称

Registered Time

登记时间


Certificate Registration Number

證書登记号

Registration Status
1. Registered

2. In Progress

3. Intended to register
登記狀況

1.已登記

2.登記中

3.擬登記

1.2 9 Shenzhen Yongle Innovative Education Limited. China Yongle Innovative
Course（Insects） （AR computer software copyright） 2017年3月22日 軟著登字第1672664號
Registered 1.2 10 Shenzhen Yongle Innovative Education Limited. China Yongle
Innovative Course（Marine life） （AR computer software copyright） 2017年3月23日
軟著登字第1673627號 Registered 1.2 11 Shenzhen Yongle Innovative Education Limited.
China Yongle Innovative Course（Dinosaur） （AR computer software copyright）
2017年3月27日 軟著登字第1677218號 Registered 1.2 12 Shenzhen Yongle Innovative Education
Limited. China Yongle Innovative Course（Terrestrail Animal） （AR computer
software copyright） 2017年3月28日 軟著登字第1678733號 Registered 1.2 13 Shenzhen Yongle
Innovative Education Limited. China Yongle Innovative Course（Reptile） （AR
computer software copyright） 2017年3月30日 軟著登字第1683068號 Registered 1.2 14 Shenzhen
Yongle Innovative Education Limited. China Yongle Innovative Course（Birds） （AR
computer software copyright） 2017年3月31日 軟著登字第1683956號 Registered

 

 

 

 

 

 



 8 

 

 

Appendix 2

 

可出版漫画2015-1-22 Publishable Comics 2015-1-22 故事名称 (Story Name) 黑线稿 (Black) 色稿
(Colour) 印刷稿（AI） 推广稿（JPG） 总页数 Total Pages 仓鼠网络漫画 　 　 　 　 　 哈皮运动场（篮球争霸赛） #1-#12
#1-#12 #1-#12 #1-#12 120p      （接力赛） #1-#4 #1-#4 #1-#4 #1-#4 40p        （完美射击）
#1-#4 #1-#4 #1-#4 #1-#4 40p 爱新奇，爱搞事（唱歌家与科学家） #1 #1 #1 #1 10p         （消极药丸） #1
#1 #1 #1 10p              （爱新奇旦学发明） #1-#2 #1-#2 #1-#2 #1-#2 20p
             （我发明超级炸弹） #1-#4 #1-#4 #1-#4 #1-#4 40p          （动作捕捉器） #1-#2 #1-#2
#1-#2 #1-#2 20p              （厌食的爱搞事旦） #1-#2 #1-#2 #1-#2 #1-#2 20p
             （妈妈的生日礼物） #1-#4 #1-#4 #1-#4 #1-#4 40p        （正义使者） #1-#4 #1-#4
#1-#4 #1-#4 40p 狐经理的打工日记(招工那些事儿） #1-#4 #1-#4 #1-#4 #1-#4 40p          （梦工厂）
#1-#4 #1-#4 #1-#4 #1-#4 40p                  （盖世武侠的陪练） #1-#4 #1-#4 #1-#4 #1-#4
40p            （奇逢敌手） #1-#4 #1-#4 #1-#4 #1-#4 40p            （非常保镖） #1-#4 #1-#4
#1-#4 #1-#4 40p 小糖旦的公主梦（公主与巨龙） #1-#4 #1-#4 #1-#4 #1-#4 40p
                  （多头史小龙的反攻） #1-#2 #1-#2 #1-#2 #1-#2 20p
                （水晶城和不笑兔） #1-#4 #1-#4 #1-#4 #1-#4 40p
                    （寻找生命之国的眼泪） #1-#5 #1-#5 #1-#5 #1-#5 50p
              （黑巫婆的诅咒） #1-#3 #1-#3 #1-#3 #1-#3 30p             （再见水晶城） #1-#4
#1-#4 #1-#4 #1-#4 40p 　 　 　 仓鼠网络漫画总页数 (Subtotal) 820p 仓鼠乐园漫画 #1-#69 #1-#69
#1-#69 #1-#69 1560p 因之前出版原因： （1-13,16,18-62期是从6-7页开始） 　 　 　 　 　
            （14,15,17期是从26-27页开始） 　 　 　 　 　        （63-69期是从1-2页开始） 　 　 　 　 　
注 ： #1 （jpg：P6-27）（ai：P28-45） #2 （ai：P6-23）（jpg：P24-45） #1-#9 #1-#9 #1-#9 #1-#9
每回40p (per round) #10-#69 #10-#69 #10-#69 #10-#69 每回20p (per round) 仓鼠365天小故事 　
　 　 　 　 A系列 #1-#53 #1-#53 #1-#53 #1-#53 265p B系列 #1-#25 #1-#25 #1-#25 #1-#25
125p C系列 #1-#25 #1-#25 #1-#25 #1-#25 125p D系列 #1-#22 #1-#22 #1-#22 #1-#22 110p
E系列 #1-#17 #1-#17 #1-#17 #1-#17 85p 　 #1-#47 #1-#47 #1-#47 #1-#47 235p 　 　 　
仓鼠365天小故事总页数 (Subtotal) 945p 傻猫干大事 #1-#41 #1-#41 #1-#41 #1-#41 820p 爸妈小时代 #1-#5
#1-#5 #1-#5 #1-#5 99p 2020超新世纪 #1-#5 #1-#5 #1-#5 #1-#5 100p 狐狸四格漫画 #1-#2 #1-#2
#1-#2 #1-#2 60p 雷霆战友 （封面1页，内文稿P1-7）共8页，而版头是封面重用的就是第9页 8p 9p 9p 9p 9p 树懒亚DO #1-#3
#1-#3 #1-#3 #1-#3 90p 太空小英雄—科普书 #1、#2、#3第一回 #1、#2、#3第一回 #1、#2、#3第一回 #1、#2、#3第一回
378p 太空小英雄 #1-#3 #1-#3 #1-#3 #1-#3 80p 所有可出版漫画总页数Publishable Comics ： 4961p

 

 

 



 9 

 

 

Appendix 3 – Stock Option Terms

 

 

Issue Details

Capped number of shares granted under the Stock Option:

 

to be agreed by the Parties within one month of the date of this Agreement Date
when the Stock Option can be exercised: to be agreed by the Parties within one
month of the date of this Agreement Exercise price of the option (being a %
discount of the then trading price of COSG Common Stock) to be agreed by the
Parties within one month of the date of this Agreement    

 

 

 

 

 

 

 

 



 10 

 

 

